 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of the 6th day of May,
2005, is entered into by VistaCare, Inc., a Delaware corporation with its
principal place of business at 4800 N. Scottsdale Road, Suite 5000, Scottsdale,
Arizona 85251 (the “Company”), and Mark E. Liebner, an individual residing in
Phoenix, Arizona (“Liebner”).

Recitals:

     WHEREAS, Liebner, prior to the date hereof, has been employed by the
Company and has held the positions of Chief Financial Officer and Treasurer of
the Company and its subsidiaries, and, effective as of the date of this
Agreement, shall no longer hold such positions; and

     WHEREAS, Liebner shall continue to be employed by the Company as described
hereinafter; and

     WHEREAS, pursuant to a Management Agreement entered into by the Company and
Liebner as of October 9, 2002, the Company agreed to provide certain payments
and benefits to Liebner in the event Liebner’s employment by the Company were
terminated under certain circumstances; and

     WHEREAS, terms and provisions of such Management Agreement are not
applicable to Liebner’s continuing employment; and

     WHEREAS, the Company and Liebner wish to set out terms and conditions upon
which Liebner will continue to provide services to the Company;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

     1. Definitions. As used in this Agreement the following terms shall have
the following respective meanings:

          (a) “Cause” shall mean: (i) Liebner’s willful failure to attempt in
good faith to follow the legal written directions of the Chief Operating Officer
(the “COO”) or the Chief Executive Officer (the “CEO”), which is not cured
within ten (10) days following receipt by the Liebner of written notice from the
COO or the CEO specifying the details thereof, (ii) Liebner’s conviction of a
felony (other than a felony involving a traffic violation or as a result of
vicarious liability), (iii) Liebner’s commission of an act constituting fraud,
embezzlement, larceny or theft with regard to the Company that is of a material
nature (other than good faith expense account reimbursement disputes) or
(iv) willful misconduct by Liebner with regard to the Company that has a
material adverse effect on the Company. For purposes of this definition, no act,
or failure to act, on Liebner’s part shall be considered “willful” unless done
or omitted to be done by him not in good faith and without reasonable belief
that his action or omission was in the best interests of the Company.

 



--------------------------------------------------------------------------------



 



          (b) “Confidential Information” means all trade secrets and other
information of a business, financial, marketing, technical or other nature
pertaining to the Company or any of its subsidiaries or affiliates, including
information of others that the Company or any of its subsidiaries or affiliates
has agreed to keep confidential; provided, that Confidential Information shall
not include any information that has entered or enters the public domain through
no fault of Liebner, was known by Liebner prior to Liebner’s affiliation with or
employment by the Company or which Liebner is required to disclose by legal
process.

          (c) “Disability” means the failure of Liebner, due to physical or
mental disability, to perform the services reasonably contemplated by his
position for a period of either (i) ninety (90) consecutive days or (ii) one
hundred twenty (120) days, whether or not consecutive, during any 360-day
period.

     2. Employment Services. The Company agrees that Liebner’s employment shall
continue from the date hereof until May 31, 2006 (the “Term” of this Agreement),
unless his employment is terminated earlier as provided herein or is extended by
mutual consent. At the reasonable request of and pursuant to the instructions of
the Company’s COO or CEO, Liebner shall perform the following services, the
itemization of which is for purposes of illustration and not limitation:

          (a) provide advice regarding financial and accounting matters;

          (b) provide advice and assist in the negotiation of business
transactions;

          (c) assist and advise regarding litigation;

          (c) other activities as reasonably requested by the COO or CEO.

     Provided, however, the parties acknowledge and agree that Liebner shall not
be required to work more than five (5) hours per week or twenty (20) hours per
month without his prior consent, and the Company shall not be required to
request any minimum amount of services.

     3. Compensation for Services. Liebner shall be paid a salary of Six Hundred
Dollars ($600) per month for services provided hereunder. In the event Liebner
shall provide more than five hours of services in a month, he shall be paid the
sum of One Hundred Twenty Dollars ($120) per hour for the amount of services in
excess of five hours during that month. Liebner shall also receive reimbursement
for reasonable expenses incurred in the performance of such services. Liebner
shall not accrue paid time off or be eligible for health insurance or other
benefits. In the event Liebner anticipates that expenses in connection with a
particular work assignment will exceed Fifteen Hundred Dollars ($1,500) he will
notify the COO or CEO in advance.

2



--------------------------------------------------------------------------------



 



     4. Termination of Employment Prior to End of the Term of this Agreement. If
prior to June 1, 2006, Liebner’s employment by the Company is terminated by the
Company for any reason other than Cause or Liebner’s death or Disability, all
options granted by the Company to Liebner to purchase shares of the Company’s
capital stock which would have vested on or before May 31, 2006 shall become
vested in full as of the employment termination date.

     5. Confidentiality.

          (a) Liebner will not at any time, directly or indirectly, disclose or
divulge, except as required in connection with the performance of Liebner’s
duties for the Company, any Confidential Information acquired by Liebner during
or in connection with Liebner’s affiliation with or employment by the Company.

          (b) Liebner shall make no use whatsoever, directly or indirectly, of
any Confidential Information, except as required in connection with the
performance of Liebner’s duties for the Company.

          (c) Upon the Company’s request at any time and for any reason, Liebner
shall immediately deliver to the Company all materials (including all copies) in
Liebner’s possession which contain or relate to Confidential Information.

     6. Non-competition and Non-solicitation. Liebner agrees that prior to the
termination of Liebner’s employment with the Company for whatever reason, and
thereafter for two years (or one year if a court of competent jurisdiction finds
that two years is too long):

          (a) Liebner will not directly or indirectly, individually or as a
consultant to, or employee, officer, director, stockholder, partner or other
owner of or participant in any business entity other than the Company, engage in
or assist any other person to engage in the business of providing hospice
services in competition with the Company or any of its subsidiaries; and

          (b) Liebner will not directly or indirectly, individually or as a
consultant to, or employee, officer, director, stockholder, partner or other
owner of or participant in any business entity other than the Company, solicit
or hire from the Company or any of its subsidiaries or affiliates, or otherwise
materially interfere with the business relationship of the Company or any of its
subsidiaries or affiliates with, (i) any person who is, or was during the period
of Liebner’s employment with the Company, employed by or associated with the
Company or any of its subsidiaries or affiliates or (ii) any person or entity
who is, or was during the period of Liebner’s employment with the Company, a
hospice patient referral source for the Company or any of its subsidiaries or
affiliates.

     7. Remedies. Without limiting the remedies available to the Company,
Liebner acknowledges that a breach of any of the covenants contained in
Sections 5 and 6 herein could result in irreparable injury to the Company for
which there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary injunction and a permanent injunction
restraining Liebner from engaging in any activities prohibited by Sections 5 and
6 herein or such

3



--------------------------------------------------------------------------------



 



other equitable relief as may be required to enforce specifically any of the
covenants of Sections 5 and 6 herein. The foregoing provisions of Sections 5 and
6 herein shall survive the termination of this Agreement and shall continue
thereafter in full force and effect in accordance with the terms of Sections 5
and 6 herein for the periods of time contemplated thereby.

     8. Release. It shall be a condition of the Company’s obligation to provide
the benefits contemplated by Sections 4 that Liebner execute and deliver to the
Company a release in form and substance satisfactory to the Company pursuant to
which Liebner unconditionally and irrevocably waives, relinquishes and forever
releases and discharges the Company and its officers, directors, shareholders,
employees, agents, subsidiaries, affiliates, predecessors, successors and
assigns (collectively, the “Company Indemnitees”) from any and all claims,
duties, causes of actions, demands, obligations, liabilities, rights, damages
(including business, punitive or exemplary damages) of any kind or nature
whether existing or contingent, then known or unknown, asserted or unasserted,
whether in law, equity and administrative proceeding that Liebner then has or
ever had against the Company Indemnitees since the beginning of the world
through the date thereof including, but not limited to, any and all matters
related in any way to Liebner’s employment with or separation from the Company,
as well as claims under the Employee Retirement Income Security Act of 1974,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, any claim based on state
anti-discrimination laws, any claim for wrongful discharge, and any alleged
violation of public policy, contract or tort law, or any other federal, state,
or local law; provided, however, that such release shall not apply to the terms
and conditions of this Agreement, which shall remain valid and enforceable.

     9. Binding on Successors. If the Company is at any time merged or
consolidated into or with any other corporation or other entity (whether or not
the Company is the surviving entity), or if substantially all of the assets
thereof are transferred to another corporation or other entity, the provisions
of this Agreement will be binding upon and inure to the benefit of the
corporation or other entity resulting from such merger or consolidation or the
acquirer of such assets, and this Section 9 will apply in the event of any
subsequent merger or consolidation or transfer of assets. In the event of any
such merger, consolidation or sale of assets, references to the Company in this
Agreement shall unless the context suggests otherwise be deemed to include the
entity resulting from such merger or consolidation or the acquirer of such
assets of the Company.

     10. Withholding. All payments required to be made by the Company hereunder
to Liebner or his dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.

     11. Employment at Will. Nothing contained in this Agreement shall be
construed as a right of Liebner to continue in the employ of the Company, or as
a limitation of the right of the Company to discharge Liebner with or without
Cause; provided that Liebner shall have the right to receive upon termination of
his employment the benefits provided in this Agreement. Liebner shall have the
right to terminate his employment with or without cause, in which event, except
for those the provisions intended to survive by their terms, this Agreement
shall be terminated.

4



--------------------------------------------------------------------------------



 



     12. No Other Severance. The benefits of this Agreement shall be in lieu of
severance payments, if any, which might otherwise be available to Liebner.

     13. Successors and Assigns. The provisions of this Agreement, shall be
binding upon and shall inure to the benefit of Liebner, his executors,
administrators, legal representatives, and assigns, and the Company and its
successors.

     14. No Set-off. The Company shall have no right of set-off or
counterclaims, in respect of any claim, debt, or obligation, against any
payments to Liebner, his dependents, beneficiaries, or estate provided for in
this Agreement.

     15. Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown on the
records of the Company, or at such other address or addresses as either party
shall designate to the other in accordance with this Section 18.

     16. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement,
including without limitation the Management Agreement between the Company and
Liebner dated October 9, 2002.

     17. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Liebner.

     18. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Arizona.

     19. Miscellaneous.

          (a) No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

          (b) The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

          (c) In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

This space intentionally blank.
Signature lines on next page.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.

                  VISTACARE, INC.    
 
           
 
           

  By:   Richard R. Slager    

           

  Title:   President and Chief Executive Officer    

           
 
           
 
           
 
  /s/ Mark E. Liebner                     Mark E. Liebner    

6